DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
In the instant case, while the instant application claims itself to be a DIV of an application (15/439,711) in which a restriction requirement was required – Examiner notes that during the course of prosecution the scope of invention in application 15/439,711 was amended during the course of prosecution (see amendments filed on 19 April 2019) from a “syringe plunger” to “a syringe comprising a plunger” – whereby such amendment has been deemed to alter the allowed claims in a manner not consonant with the restriction requirement since the claims had been changed in material respects from the claims at the time the requirement was made – see Symbol Technologies, Inc. v.Opticon, Inc., 935 F.2d 1569, 19 USPQ2d 1241 (Fed. Cir. 1991); Gerber Garment Technology, Inc. v. Lectra Systems, Inc., 916 F.2d 683, 16 USPQ2d 1436 (Fed. Cir. 1990). In order for consonance to exist, the line of demarcation between the independent and distinct inventions identified by the examiner in the requirement for restriction must be maintained. 916 F.2d at 688, 16 USPQ2d at 1440.
Claim(s) 1 and *** is/are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim(s) 1-23 of U.S. Patent No. 10,722,432 (“Davis”). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding Claim 1, Davis claims (see e.g. Clm. 23) a syringe comprising a syringe barrel and a syringe plunger adapted to advance and retract within the syringe barrel, the syringe plunger comprising a contact flange (RE: contact end) with a fixed portion and a hinged portion (RE: receiver portion) moveable with respect to the fixed portion, the hinged portion movable between a retracted position and an extended position, the retracted position adapted for use with a syringe pump or manual actuation, the extended position adapted for hanging from a support (see especially Claim 4 – but also note the functional nature of the claim language).
Regarding Claim 2, Davis claims the hinged portion is in the extended position, an opening is defined therethrough for hanging the support (see Clm. 1 or 23) and further note the functional language of “handing the support” – see also Clm. 13).
Regarding Claim 3-4, Davis claims (see Clm. 1 and 23) at least one vent. While Davis does not explicitly claim a female ENFIT compatible coupling Examiner notes (see below) such a feature is obvious and therefore cannot distinguish the instant claims over those issued in the reference patent.
Regarding Claim 5, Davis claims (see Clm. 1 and 23) the hinged portion is in the retracted position, the contact flange defines a flat profile.

Regarding Claim 9, Davis claims the contact flange comprises a thickness of between about 2.00 millimeters and 2.25 millimeters (see Clm. 15).
Regarding Claim 10, Davis claims the syringe plunger comprises a first end, a second end, and a middle body portion extending between the first and second ends, the contact flange being positioned at the first end (see Clm 1).
Regarding Claim 11, the combination of the breadth of surface features along with the prior art (see below – e.g. Ingram) establishes that such “surface features” are obvious and cannot contribute to define and distinguish the instant claims over those of the reference patent.



Specification
The use of the term “ENFIT”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.


Claim Objections
Claim(s) 3-4 is/are objected to because of the following informalities:  the instant claim uses the “ENFIT” trademark without clearly identifying it as a trademark.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 8, Applicant recites “movably mounted to the pair of arms of the fixed portion”. However, no such “pair of arms” has been recited in concert with the “fixed portion”. Claim 6 (on which Claim 8 is NOT dependent) makes reference to “a pair 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6-8, 10, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,137,511 (“Reynolds”).
Regarding Claim 1, Reynolds discloses a syringe (Fig. 13), comprising:
	A syringe barrel (6);
	A syringe plunger (10, 8 in combination) adapted to advance and retract within the syringe barrel (see generally Fig. 6), the syringe plunger comprising a contact flange (11, 26 in combination) with a fixed portion (26) and a hinged (13) portion (11), the hinged portion movable between a retracted position (not shown, i.e. a position wherein the hinged portion lies substantially inline/flat with the plane of the fixed portion) and an extended position (see generally Fig. 13, adapted for use with a syringe pump or manual actuation (see Fig. 6), the extended position adapted for hanging from a support (see Col. 11, Ln. 12-22).

Regarding Claim 2, Reynolds discloses when the hinged portion is in the extended position, an opening is defined therethrough for hanging the support (see generally Fig. 13 – see also Col. 11, Ln. 12-22).
	Regarding Claim 6, Reynolds discloses the contact flange comprises a pair of arms (see i.e. the portions of hinged flange from 13 extending to the curved portion) and a central member (e.g. the curved, central portion or 26 which lies central to the hinged portion – whereby either interpretation is consistent with the instantly disclosed device and the disclosure of Reynolds).
	Regarding Claim 7, Reynolds discloses the hinged portion comprises a U-shaped portion comprising end extensions and a central connection portion (see Fig. 13).
	Regarding Claim 8, the device of Reynolds appears to illustrate each of the end extensions to be movably mounted (see at 13) to a pair of arms (see Fig. 13) of the fixed portion by a living hinge (13 – note that the hinge lines run radially away from the longitudinal axis thereby indicating that the partially obscured portion of the fixed portion (26) is enlarged to define two radially opposed arms/wings in a manner consistent with Applicant’s disclosure (see annotated figure below).

    PNG
    media_image1.png
    819
    979
    media_image1.png
    Greyscale


	Regarding Claim 10, Reynolds discloses the syringe plunger comprises a first end (circa 26/11), a second end (circa 8), and a middle body portion (10 as it extends between the first end and the second end), the contact flange being positioned at the first end (see Fig. 13).
	Regarding Claim 11, Examiner notes that absent some additional limitations the phrase “surface features” cannot be ascertained to define and distinguish over the inherent characteristics of the material used to form the contact flange of Reynolds, whereby such “surface feature(s)” could reference any identifiable surface property such as texture/coefficient of friction or any previously unclaimed feature on the surface of the contact flange, e.g. living hinges (13).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 6-8, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2012/0071853 (“Ingram”) in view of U.S. Patent No. 5,137,511 (“Reynolds”)
	Regarding Claim 1, Ingram discloses a syringe (e.g. 120) comprising:
	A syringe barrel (130);
	A syringe plunger (124) adapted to advance and retract within the syringe barrel, 
the syringe plunger comprising a contact flange (164), the syringe being adapted for use with a syringe pump (see Clm. 1) or manual actuation, the plunger being adapted for hanging from a support (see Fig. 23).

	A syringe barrel (6);
	A syringe plunger (10, 8 in combination) adapted to advance and retract within the syringe barrel (see generally Fig. 6), the syringe plunger comprising a contact flange (11, 26 in combination) with a fixed portion (26) and a hinged (13) portion (11), the hinged portion movable between a retracted position (not shown, i.e. a position wherein the hinged portion lies substantially inline/flat with the plane of the fixed portion) and an extended position (see generally Fig. 13, particularly wherein the plane of the hinged portion is perpendicular to the fixed portion), the extended position adapted for hanging from a support (see Col. 11, Ln. 12-22) or for use as a thumb loop as desired by the user.
It would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the contact face of the plunger of Ingram to have a fixed portion and a hinged portion, as disclosed by Reynolds, in order to create a loop which is configured for both hanging of the syringe or being used a thumb loop, thereby only achieving the expected results of substituting one well-known hanging feature (e.g. 134, 138) with a suitably, art-recognized alternative – particularly one which comprises additional utility as functioning as a thumb loop during manual operation.
	Regarding Claim 2, Ingram, as modified by Reynolds, provides for the hinged portion is in the extended position, an opening is defined therethrough for hanging the support (see Fig. 13, Col. 11, Ln. 11-22 – Reynolds).

	Regarding Claim 7, Ingram, as modified by Reynolds, discloses the hinged portion comprises a U-shaped portion comprising end extensions and a central connection portion (see Fig. 13 - Reynolds).
	Regarding Claim 8, Ingram, as modified by Reynolds, discloses each of the end extensions are movably mounted to the pair of arms of the fixed portion by a living hinge (13 – see Fig. 13, Reynolds).
	Regarding Claim 10, Ingram discloses the syringe plunger comprises a first end (RE: the contact flange), a second end (RE: the piston head), and a middle body portion (RE: the rod) - the contact flange being positioned at the first end (see Fig. 23).
	Regarding Claim 11, Ingram discloses the contact flange comprises one or more surface features (see Fig. 21B).
Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2012/0071853 (“Ingram”) in view of U.S. Patent No. 5,137,511 (“Reynolds”) as applied above, and further in view of JPO 2015-192729 (“Takimoto”)
Regarding Claims 3  and 4, in the instant case Ingram does indicate that the syringe is vented (Abstract), but while indicating that the syringe is for enteral feeding (Abstract), Ingram fails to explicitly describe an “ENFIT compatible coupling” comprising 
It would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the modified syringe of Ingram to utilize an ENFIT compatible female connector, as disclosed by Takimoto, thereby only achieving the expected results of selecting a known, internationally standardized fitting construction known to the prior art to be suitable for enteral feeding.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2012/0071853 (“Ingram”) in view of U.S. Patent No. 5,137,511 (“Reynolds”) as applied above, and further in view of U.S. Patent No. 6,766,917 (“Blewitt”)
Regarding Claim 5, Ingram, as modified by Reynolds, discloses the invention substantially as claimed except for explicitly disclosing that when the hinged portion is in the retracted position, the contact flange defines a flat profile. Specifically, it is unclear exactly how “flat” the hinged portion will or will not fold with respect to the fixed portion of Reynolds. However, Blewitt discloses a fluid holding container (25) having a closure including a hinged hanging hook (see Fig. 2). Like Reynolds, Blewitt describes the hanging hook to comprise a fixed portion (53) and a moveable flange portion (55) mounted thereto, whereby the flange is moveable between open (Fig. 2) and closed (Fig. 1 or Fig. 3) positions, whereby in the closed position the flange portion and the .
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2012/0071853 (“Ingram”) in view of U.S. Patent No. 5,137,511 (“Reynolds”) as applied above, and further in view of U.S. Publication No. 2011/0184383 (“Hasegawa”)
Regarding Claim 9, Ingram, as modified by Reynolds, discloses the invention substantially as claimed except for disclosing the contact flange comprises a thickness between about 2.00mm and 2.25mm. Rather Ingram is silent as to the dimensions of the contact flange. However, it has been held that mere changes in size/proportion cannot sustain patentability, see In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955), In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), and Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984). In the instant case, the ordinary artisan would immediately recognize the thickness of the contact flange to be an obvious design choice pursuant to the size of the syringe, material selection for the 
For example, Hasegawa discloses a related syringe with related contact face (28) wherein the contact face can have a thickness of “about 1 to 2mm” a range which overlaps with Applicant’s claimed range and therefore clearly obviates the claimed range in suggestion as to modification of Ingram to provide specific dimensions to the contact face necessary to reduce the invention to practice.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        03/09/2022